Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 4, 6-8, 10, 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinghult (US20110011712).
Regarding claim 1, Klinghult teaches an electronic device comprising: a key height activation engine 260 (the circuit of the power supply, see paragraph 46); and a keyboard (paragraph 69), wherein the keyboard includes a plurality of keys 170 and one or more of the plurality of keys includes a shape memory material (310-330), wherein when the shape memory material is activated by the key height activation engine, the shape memory material raises the one or more of the plurality of keys from a first height to a second height (Figs. 4-6 and paragraphs 60).  
Regarding claim 8, Klinghult teaches a method comprising: raising a key 170 in a keyboard of an electronic device from a first height to a second height using a key height mechanism 250, wherein the key height mechanism includes a shape memory material (310-330); and lowering the key in the keyboard to the first height using the key height mechanism (Figs. 4-6 and paragraph 60).  
Regarding claim 15, Klinghult teaches a keyboard comprising: a key height activation engine 260; a plurality of keys 170; and a key height mechanism 250 located in one or more of the plurality of keys, wherein the key height mechanism includes a shape memory material (310-330), wherein when the key height mechanism is activated by the key height activation engine, the shape memory material raises the one or more of the plurality of keys that includes the key height mechanism from a first height to a second height (Figs. 4-6 and paragraphs 60).  
Regarding claims 3, 10 and 17, Klinghult teaches the electronic device wherein the second height is greater than 1 millimeter from a baseplate 420 of the keyboard (paragraph 64).  
Regarding claims 4 and 18, Klinghult teaches the electronic device further comprising: a key height activator 260 (the battery of the power supply, see paragraph 46), wherein the key height activator causes the key height activation engine to activate the shape memory material (paragraph 46).  
Regarding claims 6 and 13, Klinghult teaches the electronic device wherein the electronic device is a laptop computer (paragraph 33).  
Regarding claims 7, 14 and 20, Klinghult teaches the electronic device wherein the shape memory material is a Nickel- Titanium alloy (paragraph 49).  
Regarding claim 11, Klinghult teaches the method wherein the key height mechanism includes a first shape memory material spring 310 and a second shape memory material spring 320 (Fig. 3).  
Regarding claim 12, Klinghult teaches the method wherein the key is raised to the second height when the first shape memory material spring is activated and is lowered to the first height when the second shape memory material spring is activated (Fig. 3 and paragraphs 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klinghult in view of Su et, al. (US20030095690).
Regarding claims 5 and 19, Klinghult does not teach the key height activator being a biometric scanner. However, Su teaches a similar keyboard device that comprises a biometric scanner 20; the biometric scanner is used to access the keyboard by activating/cutting off the power of the keyboard (Fig. and paragraph 34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Su in the keyboard of Klinghult to provide a wireless fingerprint identity (paragraph 7).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klinghult in view of Hao (US20160071666).
Regarding claims 2, 9 and 16, Klinghult does not teach the first height being less than 1 millimeter from a baseplate of the keyboard.  However, Hao teaches a similar keyboard that comprises a keycap 20 and a baseplate 50, wherein the thickness of the keyboard is less than 3mm, which means the height or distance between the keycap and the base is also less than 3mm (Fig.3 and paragraph 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hao in the keyboard of Klinghult to provide a thinner keyboard.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hafez and Tsai each teaches a similar keyboard with adjustable height keycap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833